Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/23/2021, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejection of claims 15-20 has been withdrawn. 
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Falco does not anticipate the newly added amendments. Applicant points out that the database of Falco merely comprises data. This is correct. However, the database of Falco is not relied upon in the previous rejection, nor is it relied upon in this new rejection to teach the electronic database as claimed. Instead it is the distributed hash map of Falco that reads upon the electronic database, as can be seen below in the updated rejection

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falco et al. (US 2019/0104179).

Regarding claim 1, Falco discloses a method, comprising:
receiving, by a hardware server, a hash value representing a disk block; querying an electronic database for the hash value representing the disk block, the electronic database having entries that electronically associate neighbor cache memories to hash values including the hash value representing the disk block [see paragraph 36; request from client received at node of a server, a hash map (electronic database) is queried to determine where the data associated with the key is stored so that the request can be forwarded and data accessed]:
[see Fig. 1A & paragraphs 2, 35-36 and 40; A cache is distributed across nodes in a cluster environment. An operation request (read write) is received from a client at a node, the operation is associated with a unique key. When a node receives the request, a hash map which maps keys to datum may be checked to determine whether the data is stored in the current node or another node. If stored in the cache of another node, the request may be forwarded to that node so that the associated data may be accessed to complete the request from the client.].

Regarding claim 2, Falco discloses the method of claim 1, further comprising sizing the neighbor cache memory [see Fig. 1A; wherein the caches are sized the same].

Regarding claim 3, Falco discloses the method of claim 1, further comprising logging the hash value in the electronic database in an association with the disk block [see paragraphs 35-36; each unique key is mapped to and associated with the data].

Regarding claim 4, Falco discloses the method of claim 1, further comprising logging the hash value in the electronic database in an association with the neighbor cache memory [see paragraphs 35-36; each unique key is mapped to the partition (local or remote) that stores the associated data].

[see paragraphs 35-36; the data is stored (logged) in a partition of its associated cache, and each unique key is mapped to the partition (local or remote) that stores the associated data, each key being associated with the data].

Regarding claim 6, Falco discloses the method of claim 1, further comprising transferring the disk block to the neighbor cache
Memory [see paragraphs 32 & 34; access request from client may be a put (store) request to write data. The hash table would be checked to determine where the request should be directed so that the request can complete In this case, a write request would complete by transferring the data to the appropriate cache and writing data to storage].

Regarding claim 7, Falco discloses the method of claim 1, further comprising storing the disk block [see paragraphs 32 & 34; access request from client may be a put (store) request to write data. The hash table would be checked to determine where the request should be directed so that the request can complete In this case, a write request would complete by writing data to storage].

Claims 8 and 10-20 recite the same limitations as claims 1 and 3-7 above and are rejected using the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flaco in view of Blinick et al. (US 20150046656).

Regarding claims 2 and 9, Falco discloses the method and system of claims 1 and 8 as discussed above.

Falco does not expressly disclose sizing neighbor caches.

Blinick discloses a distributed cache system similar to the one taught by Falco. Blinick discloses that nodes may adjust the sizing of their local and shared global (neighbor) caches [see paragraph 19]

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Blinick in the system of Falco.

[see Blinick, paragraph 19].

Therefore, it would have been obvious to combine Blinick with Falco for the benefits listed above, to obtain the invention as specified in claims 2 and 9.

	

	CLOSING COMMENTS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137